Title: To Thomas Jefferson from John A. Robertson, 20 December 1820
From: Robertson, John A.
To: Jefferson, Thomas

Sir,  Richmond 20th December 1820.After much reflection and indecision on the subject, I have concluded to make this communication, sensible however, that it must necessarily present to you, not only an instance of the versitility of human characters, but of that peculiarity in relation to the writer, a parallel to which is not, very readily, to be adduced—To one like you, however, so well versed in the character of man, in a national as well as individual point of view, the causes of particular effects and general motives of action, in the one or the other character, are analised with a facility of reasoning & perspicuity of discernment, amounting, very nearly, to absolute certainly—I have no wish to conceal my motives on this occasion—Science and literature have, from my earliest life, been objects of my most ardent pursuit, at intervals only—The volitility of my disposition, whilst engaged in scholastic research, and the imprudent and extravagant course, in pecuniary matters, attendant on my early manhood, combined presented that attainment so fondly wished for, from that complete consummation, which under other circumstances, would have been easily effected, at least, to a much greater extent—After the fiery age of youth was a little softened, politics engrossed my whole attention and in both writing & haranguing my course, for some years, was marked with a warmth and zeal rarely equalled, never surpassed—Frequently was I a candidate for a seat in the state legislature and once for congress—I was as often disappointed and always upon the ground of my opposition to your administration and those with whom you acted, for such was the weight of your political character in this section of the state, that no open opponent to your course stood the least chance of election. I was however candid and honest in my course and was one among the first, after the attack upon the Chesapeake, by the British frigate Leopard (1807) who tendered the services of a well trained volunteer company which I had the honor to command and received, from you, on the occasion, a very flattering letter of thanks &c.I never permitted myself to be ranked with any other political sect but the republican, yet with the opinions and principles of many honorable gentlemen, termed federalists, mine perfectly corresponded on many important occasions—It is however, unnecessary to state to you that names are nothing, but are too frequently resorted to, with selfish views, as terms of crimination & recrimination by contending demigogues and factionists; suffice it therefore to say on this head, that of politics and mere politicians I am really tired, and find after all, that we must look to the heart & not always the professions of men to distinguish the patriot from the impostor.It is due to candor, here, to remark, that upon a review of your whole public life, the outlines of which I have known from the dawn of manhood, it must be acknowledged that our common country is deeply indebted to you, for the many and signal services you have rendered, with an ability and zeal too not falling to the lot of one individual in a million and that your name will descend to posterity with that approbation & applause, stamping with immortality the man, for whose labors America is so much indebted, whilst some who have had a momentary exaltation, will be forgotten and not a few will live on the historic page, as lamentable mementos of political and moral depravity—These facts, the result of much reflection, have, at length, taught me the necessity of moderation, in my intercourse with man and proved the impropriety of hasty denunciations of any particular system and it’s supporters; especially in politics & more especially, before the understanding is sufficiently expanded and the judgment somewhat matured by age and experience; but it is hoped that recent events have smoothed those political asperities, too common here in times past and that we shall never again witness those disagreeable occurrences, recollected by all, to disturb the quiet of this august Republic—I have some intention of residing in your salubrious section of the state and would feel much gratified to be  in your company—A veneration for your great acquirements, is here the motive—I am in the prime of life, healthy & temperate, am a member of the bar of the superior courts here and a few of the inferior of the country, was raised in the county of Amelia & descended from one of the oldest families of the state, I have been married & was unhappy, in that state and after six years separation, the legislature divorced us; I have four fine children, handsomely seated, on their own property in, Nottoway, well educated, to their ages, & who are in fact wealthy independantly of me. Mrs R. is dead and consequently, altho’ my family are dear to me, I am entirely unincumbered in that respect, having, six years ago after paying my debts, given them every thing, relying on my own exertions for a support—The accompanying letter will give you a correct idea of the subject of separation and divorce—I am called industrious in my profession and am flattered with the possession of talents, by my friends, am what is generally called a classical scholar; of those things however, others will judge for themselves, I feel strongly my own deficiency—I write a good hand, of which this is a pretty fair specimen, and with great facility & dispatch and can compose, on any given subject, with tolerable ease and in a stile of which you may form, perhaps, a correct estimate & have been all my life, I trust, entirely above a single mean or dishonorable act—My great object is to write the history of Virginia at times when not professionally engaged, for we have as yet no authentic history of our native state—Until very lately, I have intended to go to the Southwestern parts of the Union to reside and have gradually, for two years, lessened my professional business,—That idea is now abandoned, but my business now is so arranged as to enable me to take a new stand & your neighborhood for the aforegoing reasons is the place contemplated—I could to you, Sir, in your declining years, render I think, some services, in various ways &c &c. I wish you to favor me with an answer to this, stating my prospects your views &c and do so, if you please, as soon as your convenience will admit—I hope Sir that, in any event, you will consider this letter as confidential and that should you reciprocate my views, your friendship & reasonable patronage, may be calculated on.I am Sir: with profound respect & esteem yr mos obt [&c]John A. RobertsonDirect to me Richmond